Back to Form 8-K Exhibit 10.5 Medicare Advantage Attestation of Benefit Plan WELLCARE HEALTH PLANS OF NEW JERSEY, INC. H0913 I attest that I have examined the Plan Benefit Packages (PBPs) identified below and that the benefits identified in the PBPs are those that the above-stated organization will make available to eligible beneficiaries in the approved service area during program year 2011. I further attest that we have reviewed the bid pricing tools (BPTs) with the certifying actuary and have determined them to be consistent with the PBPs being attested to here. I further attest that these benefits will be offered in accordance with all applicable Medicare program authorizing statutes and regulations and program guidance that CMS has issued to date and will issue during the remainder of 2010 and 2011, including but not limited to, the 2011 Call Letter, the 2011 Solicitations for New Contract Applicants, the Medicare Prescription Drug Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued through the Health Plan Management System (HPMS). Plan ID Segment ID Version Plan Name Plan Type Transaction Type MA Premium Part D Premium CMS Approval Date Effective Date 0 5 WellCare Value (HMO) HMO Renewal 09/03/2010 01/01/2011 0 6 WellCare Access (HMO SNP) HMO Renewal 09/03/2010 01/01/2011 H0913 Thomas Tran 9/2/2010 7:55:00AM Contracting Official Name Date WELLCAREHEALTH PLANS OF NEW JERSEY,INC. P.O.Box 26011 Tampa, FL336236011 Organization Address H0913
